Citation Nr: 0521753	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In July 2005, the Board granted the 
veteran's motion to advance his appeal on the docket.

The matter involving specially adapted housing under 
38 U.S.C.A. § 2101(a) is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran is not blind (5/200 visual acuity or less) in 
both eyes.

2.  The veteran's service connected disabilities do not 
include the anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

The criteria for establishing entitlement to a special home 
adaptation grant are not met.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. §§ 3.809a, 4.63.  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law on November 9, 
2000.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2003 rating decision denying the issue on appeal preceded 
June 2003 VCAA notice to the veteran regarding this issue.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include the statement of the case, during the course of his 
claim.  As he has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claim have been requested or obtained.  He underwent VA 
examinations in March 2002 and January 2003.  Accordingly, 
the Board finds that the duty to assist and the duty to 
notify provisions of the VCAA have been fulfilled.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

Taking all factors into consideration, there is no prejudice 
to the veteran in proceeding to consider this claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Analysis

The veteran's service connected disabilities consist of post-
traumatic stress disorder, evaluated as 100 percent 
disabling; postoperative cervical disc disease, evaluated as 
60 percent disabling; postoperative right femur fracture, 
evaluated as 60 percent disabling; causalgia, right lower 
extremity, evaluated as 60 percent disabling; chronic 
lumbosacral strain, evaluated as 20 percent disabling; donor 
site scar, posterior right iliac crest, evaluated as 10 
percent disabling; surgical scar, posterior right greater 
trochanter, evaluated as 10 percent disabling; right lateral 
thigh surgical scar, evaluated as 10 percent disabling; right 
lateral femoral cutaneous nerve injury, evaluated as 10 
percent disabling; residuals, right lower lip laceration, 
evaluated as zero percent disabling; donor site scars, 
anterior right and left iliac crests, evaluated as zero 
percent disabling; and defect, anterior mandible with 
alveolar defect and loss of teeth numbers 23, 24, 25, and 26, 
evaluated as zero percent disabling.  His combined schedular 
evaluation is 100 percent and he has been assigned special 
monthly compensation at the L1 rate.  

Review of the claims file, to include the veteran's service 
and VA medical records as well as communications from him and 
on his behalf, reflects that the veteran is not blind (5/200 
visual acuity or less) in both eyes and his service connected 
disabilities do not include the anatomical loss or loss of 
use of both hands. 

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809(a); and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the hand, whether the acts 
of grasping, manipulation, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  See 
38 C.F.R. § 4.63. 

While eligibility for a special home adaptation grant is 
dependent, in part, on the veteran being ineligible for 
specially adapted housing and entitlement to that benefit has 
not yet been finally resolved in the instant case, the Board 
finds that under the circumstances of this case, those two 
matters are not inextricably intertwined, and that it is not 
inappropriate to proceed with the special home adaptation 
grant (as that matter is fully developed).  A special home 
adaptation grant requires both ineligibility for specially 
adapted housing and qualifying disability.  And if one of the 
two thresholds is not met, whether the other threshold is met 
becomes irrelevant.  

In the instant case, the evidence clearly shows that while 
the veteran has severely disabling permanent service 
connected disability, such disability does not include 
disability qualifying for a special home adaptation grant.  
The veteran clearly is not blind (5/200 visual acuity or 
less) in both eyes and he does not have service connected 
anatomical loss or loss of use of both hands.  The veteran 
does not allege otherwise.  As these threshold criteria are 
not met, this claim must be denied.


ORDER

Entitlement to a certificate of eligibility for a special 
home adaptation grant is denied.


REMAND

The veteran also claims entitlement to specially adapted 
housing under 38 U.S.C.A. § 2101(a).  Under 38 C.F.R. 
§ 3.809, a certificate of eligibility for assistance in 
acquiring specially adapted housing may be extended if a 
veteran is entitled to compensation for permanent and total 
disability due to any one of the following:  (1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (4) the loss or loss of use 
of one lower extremity together with the loss of use of one 
upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

Review of the claims file reflects that, although the veteran 
was afforded VA examinations in connection with this claim in 
March 2002 and January 2003, the examination reports do not 
include opinions as to (1) whether he has suffered the loss 
of use of both lower extremities due to his service connected 
disabilities such that locomotion is precluded without the 
aid of braces, crutches, canes, or a wheelchair; or (2) 
whether the veteran's service connected disabilities have 
resulted in the loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  Accordingly, the Board finds that the veteran 
should be afforded another VA examination and the opinions 
noted above should be obtained.  In this regard, it is noted 
that, under the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), the assistance provided by VA includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).  

In addition, it is noted that there may be medical records 
relevant to this case which have not been obtained.  
Specifically, in March 2005, VA received a statement from the 
veteran reflecting that he has received treatment from J. C. 
Reinking, M.D., at the Auburn Pain Rehabilitation Medical 
Clinic, as well as at the Reno, Nevada, VA Medical Center.  
The veteran also provided Authorization and Consent to 
Release Information with respect to his treatment at the 
Auburn Pain Rehabilitation Medical Clinic.  With regard to 
the treatment received by the veteran at the Reno VA Medical 
Center, it is noted that VA is deemed to have constructive 
knowledge of documents generated by VA medical facilities, 
even if such documents are not physically part of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Failure to 
consider records which were in VA's possession at the time of 
a decision, although not actually in the record before the 
RO, may constitute clear and unmistakable error, if such 
failure affects the outcome of the claim.  VAOPGCPREC 12-95.  
Accordingly, the Board finds that the medical records 
identified by the veteran must be obtained for review in 
connection with his claim.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).




Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
and, with his assistance, obtain copies 
of all available medical records, VA and 
private, which have not already been 
obtained and which relate to treatment he 
has received since December 2000 for his 
service-connected disabilities.  The 
attention of the RO is specifically 
directed to copies of treatment records 
available from Dr. Reinking, the Auburn 
Pain Rehabilitation Medical Clinic, and 
the Reno, Nevada, VA Medical Center.

2.  When the above records have been 
secured and associated with the claims 
folder, the RO should schedule the 
veteran for a comprehensive VA 
examination by an appropriate specialist 
to determine whether it is at least as 
likely as not that the veteran's service-
connected disabilities have resulted in 
the loss of use of one or both of his 
lower extremities so as to preclude 
unaided locomotion.  The examiner should 
specifically indicate whether such 
disability affects the functions of 
balance or propulsion so as to preclude 
unaided locomotion.  The examiner should 
also provide a medical opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities of either or both lower 
extremities, together with residuals of 
organic disease or injury, or the loss of 
use of one upper extremity, affects the 
functions of balance or propulsion so as 
to preclude unaided locomotion.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  A complete rationale for 
all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

3.  The RO should then readjudicate the 
claim for specially adapted housing under 
38 U.S.C.A. § 2101(a).  If the claim 
remains denied, the veteran should be 
issued an appropriate SSOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.   No action is required of the 
appellant until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


